Benham, Justice.
Appellants filed this direct appeal from the denial of their motion to set aside a judgment entered against them in an action for damages, and invoked this court’s appellate jurisdiction by asserting that the order denying the motion to set aside contained an injunction. Assuming without deciding that the trial court’s order denying the motion to set aside the judgment did contain an injunction, appellants’ failure to file an application seeking discretionary review of the denial of the motion to set aside requires dismissal of this appeal. OCGA § 5-6-35 (a) (8); Floyd v. Floyd, 250 Ga. 208 (296 SE2d 607) (1982); Rolleston v. Rolleston, 249 Ga. 208 (289 SE2d 518) (1982). The motion to assess damages for a frivolous appeal is denied.

Appeal dismissed.


Clarke, C. J., Smith, P. J., Bell, Hunt, Ben-ham, Fletcher, JJ., and Judge William M. Fleming, Jr., concur; Weltner, J., not participating.